PER CURIAM:
Sherrell Gary Brinkley, a federal prisoner, seeks to appeal the district court’s order denying his motion to reconsider the denial of his Fed.R.Civ.P. 60(b) motion, in which Brinkley sought the retroactive benefit of our holding in United States v. Emmanuel, 288 F.3d 644 (4th Cir.2002). We recently held that an order denying Rule 60(b) relief in a habeas setting is “the final order in a habeas corpus proceeding” subject to the certificate of appealability requirement of 28 U.S.C. § 2253(c)(1) (2000). Reid v. Angelone, 369 F.3d 363, 367-70 (4th Cir.2004).
A certificate of appealability will not issue for claims addressed by a district court absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find both that his constitutional claims are debatable or wrong and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Brinkley has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED